Detailed Action
The instant application having Application No. 16/696,764 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 11/26/19. Claims 1-20 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant's drawings submitted 11/26/19 are acceptable for examination purposes. 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. Patent Application Publication No. 2018/0068731), herein referred to as Kim.
Referring to claim 1, Kim discloses as claimed, a memory controller for controlling one or more memory devices, comprising: a storage area manager configured to:  5determine a number of super block groups having a predetermined size based on a number of memory devices connected to the memory controller through a channel (see para. 88-91, where a memory controller groups super blocks. See fig. 5 and para. 91, showing a scheme of grouping super blocks as shown in super block C, where each plane of each die contributes a block to the super block. The size of the super memory blocks is based on the number of memory dies on a channel. See fig. 5 and 6, where the number of blocks in a super memory block is based on a number of dies on each channel. Fig. 5 shows where each super memory block includes one die per channel, and super memory block C would comprise 4 blocks. Fig. 6 shows where each super memory block includes 4 dies in each channel, and would comprise 32 blocks), allocate at least one memory device to each of the super block groups (see fig. 6, where each super memory block has memory allocated from a memory die), and allocate at least two memory blocks included in the at least one memory device in each of the super block groups as a super block (see fig. 6, where each super memory block includes at least two memory blocks from at least one memory die); and  10an operation controller in communication with the storage area manager and configured to control the at least one memory device in each of the super block groups to store data in the super block or to read data stored in the super block (see para. 221-6 and fig. 12, showing a controller controlling overall operations of the memory device, including read, write and file system management. As the memory controller would contain functions for both an operation controller and the storage area manager, they would need to be in communication in order for the operation controller functions to read/write using the super block group definitions created by the storage area manager).  
As to claim 2, Kim also discloses the memory controller of claim 1, wherein the storage area manager is configured to 15allocate the same number of memory devices to each of the super block groups (see fig. 6, where super blocks are striped across the dies, so that each super block would contain the same number of memory devices).  
As to claim 3, Kim also discloses the memory controller of claim 2, wherein the storage area manager is configured to allocate a preset number of memory devices to each of the super block groups (see para. 88-91, where various schemes may be used in grouping super memory blocks. See fig. 5, where a scheme may allocate one memory die to each super block group, as shown with super memory block A1 and A2, each including one memory die).  
As to claim 5, Kim also discloses the memory controller of claim 1, wherein the operation controller is configured to control the at least one memory device in each of the super block groups to store data in a stripe included in the super block or to read data stored in the stripe (see fig. 6, showing super block groups storing data in stripes. Also see para. 63 and 87, where the controller would group memory blocks into super memory blocks and control the memory device, which would involve storing/reading data in stripes as shown in fig. 5-6).  
As to claim 6, Kim also discloses the memory controller of claim 1, further comprising: a bad block manager configured to generate bad block management information including state information indicating whether the super block is either a normal block or a bad block (see para. 66, where the controller may include a management unit that may manage back blocks. See para. 103-110 and fig. 7, showing information of whether a blocks is normal or a bad memory block. See para. 142-145, where a bad block pool is used to manage and set bad super memory blocks through bitmaps and indexes
As to claim 7, Kim also discloses the memory controller of claim 6, wherein, upon generation of a bad block management 10information indicative of a bad block among the at least two memory blocks allocated as the super block, the bad block manager is configured to update the state information of the super block from the normal block to the bad block (see para. 141-145 and 149, where bitmaps and indices may be updated to show bad blocks).  
As to claim 8, Kim also discloses the memory controller of claim 1, wherein the at least two memory blocks belong to 15different memory devices included in each of the super block groups (see fig. 6, where memory blocks may belong to different memory dies and are included in each of the super block memory groups).  
As to claim 9, Kim also discloses the memory controller of claim 1, wherein each of the one or more memory devices includes one or more planes, and the at least two memory blocks belong to different planes included in each of the super 20block groups (see fig. 6, showing memory dies including multiple planes and where memory blocks belonging to different planes are in super block groups).  
Referring to claim 10, Kim discloses as claimed, a storage device comprising: one or more memory devices, each including one or more memory blocks (see fig. 5-6, showing memory devices with memory blocks); and44146432848.1U.S. Patent ApplicationAttorney Docket No.: 088453-8255.US00 a memory controller in communication with the one or more memory devices through a channel and configured to determine a number of super block groups having a predetermined size based on a number of the one or more memory devices (see para. 88-91, where a memory controller groups super blocks. See fig. 5 and para. 91, showing a scheme of grouping super blocks as shown in super block C, where each plane of each die contributes a block to the super block. The size of the super memory blocks is based on the number of memory dies on a channel. See fig. 5 and 6, where the number of blocks in a super memory block is based on a number of dies on each channel. Fig. 5 shows where each super memory block includes one die per channel, and super memory block C would comprise 4 blocks. Fig. 6 shows where each super memory block includes 4 dies in each channel, and would comprise 32 blocks), allocate at least one memory device to each of the super block groups (see fig. 6, where each super memory block has memory allocated from a memory die), allocate at least two memory blocks included in the at least one 5memory device in each of the super block groups as a super block (see fig. 6, where each super memory block includes at least two memory blocks from at least one memory die), and control the memory devices to store data in the super block or to read data stored in the super block (see para. 221-6 and fig. 12, showing a controller controlling overall operations of the memory device, including read, write and file system management).  
As to claim 11, Kim also discloses the storage device of claim 10, wherein the memory controller is configured to allocate a preset number of memory devices to each of the super block groups having the default size (see para. 88-91, where various schemes may be used in grouping super memory blocks. See fig. 5, where a scheme may allocate one memory die to each super block group, as shown with super memory block A1 and A2, each including one memory die).  
As to claim 13, Kim also discloses the storage device of claim 10, wherein the memory controller is configured to control the at least one memory device in each of the super block groups to store data in a stripe included in the super block or to read data stored in the stripe (see fig. 6, showing super block groups storing data in stripes. Also see para. 63 and 87, where the controller would group memory blocks into super memory blocks and control the memory device, which would involve storing/reading data in stripes as shown in fig. 5-6).  
As to claim 14, Kim also discloses the storage device of claim 10, wherein the at least two memory blocks belong to different memory devices (see fig. 6, where memory blocks may belong to different memory dies and are included in each of the super block memory groups).  
As to claim 15, Kim also discloses the storage device of claim 10, wherein each of the one or more memory devices45146432848.1U.S. Patent Application Attorney Docket No.: 088453-8255.US00includes one or more planes, and the at least two memory blocks belong to see fig. 6, showing memory dies including multiple planes and where memory blocks belonging to different planes are in super block groups).  
Referring to claim 16, Kim discloses as claimed, a method of operating a storage device including one or more memory devices, comprising: determining a number of super block groups having a predetermined size based on a number of memory devices connected to a channel (see para. 88-91, where a memory controller groups super blocks. See fig. 5 and para. 91, showing a scheme of grouping super blocks as shown in super block C, where each plane of each die contributes a block to the super block. The size of the super memory blocks is based on the number of memory dies on a channel. See fig. 5 and 6, where the number of blocks in a super memory block is based on a number of dies on each channel. Fig. 5 shows where each super memory block includes one die per channel, and super memory block C would comprise 4 blocks. Fig. 6 shows where each super memory block includes 4 dies in each channel, and would comprise 32 blocks); allocating at least one memory device among the one or more memory devices to each of 10the super block groups (see fig. 6, where each super memory block has memory allocated from a memory die); allocating at least two memory blocks among memory blocks included in the one or more memory devices of each of the super block groups as a super block (see fig. 6, where each super memory block includes at least two memory blocks from at least one memory die); and performing a read operation or a write operation on the super block (see para. 221-6 and fig. 12, showing a controller controlling overall operations of the memory device, including read, write and file system management).  
As to claim 17, Kim also discloses the method of claim 16, wherein allocating the at least one memory device comprises allocating a preset number of memory devices to each of the super block groups having the default size (see para. 88-91, where various schemes may be used in grouping super memory blocks. See fig. 5, where a scheme may allocate one memory die to each super block group, as shown with super memory block A1 and A2, each including one memory die
As to claim 18, Kim also discloses the method of claim 16, wherein performing the read operation or the write operation 20comprises storing data in a stripe or reading data stored in the stripe (see fig. 6, showing super block groups storing data in stripes. Also see para. 63 and 87, where the controller would group memory blocks into super memory blocks and control the memory device, which would involve storing/reading data in stripes as shown in fig. 5-6).  
As to claim 19, Kim also discloses the method of claim 16, wherein the at least two memory blocks belong to different memory devices (see fig. 6, where memory blocks may belong to different memory dies and are included in each of the super block memory groups).  
As to claim 20, Kim also discloses the method of claim 16, wherein each of the one or more memory devices includes one or more planes, and the at least two memory blocks belong to different planes included in each of the super 5block groups (see fig. 6, showing memory dies including multiple planes and where memory blocks belonging to different planes are in super block groups).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gangadhar et al. (U.S. Patent Application Publication No. 2019/0042112), herein referred to as Gangadhar et al.
As to claim 4, Kim discloses the claimed invention except for the memory controller of claim 1, wherein the storage area manager is configured to provide a device identification command to the at least one memory device, and obtain information indicating the number of memory devices connected to the one channel from the at least one memory device.  
However, Gangadhar et al. disclose wherein the storage area manager is configured to provide a device identification command to the at least one memory device, and obtain information indicating the number of memory devices connected to the one channel from the at least one memory device (see para. 19-20 and 30-31, where a command may be issued to scan memory devices to determine the number of good memory dies connected to each channel).  
Kim and Gangadhar et al. are analogous art because they are from the same field of endeavor of non-volatile memory storage (see Kim, abstract, and see Gangadhar, abstract, regarding non-volatile storage devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to comprise wherein the storage area manager is configured to provide a device identification command to the at least one memory device, and obtain information indicating the number of memory devices connected to the one channel from the at least one memory device, as taught by Gangadhar et al., in order to avoid utilizing bad dies and make sure that each channel meets a minimum threshold of good dies for proper operation.
As to claim 12, Kim discloses the claimed invention except for the storage device of claim 10, wherein the memory controller is configured to provide a device identification command to the at least 
However, Gangadhar et al. disclose wherein the storage area manager is configured to provide a device identification command to the at least one memory device, and obtain information indicating the number of memory devices connected to the one channel from the at least one memory device (see para. 19-20 and 30-31, where a command may be issued to scan memory devices to determine the number of good memory dies connected to each channel).  
Kim and Gangadhar et al. are analogous art because they are from the same field of endeavor of non-volatile memory storage (see Kim, abstract, and see Gangadhar, abstract, regarding non-volatile storage devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to comprise wherein the storage area manager is configured to provide a device identification command to the at least one memory device, and obtain information indicating the number of memory devices connected to the one channel from the at least one memory device, as taught by Gangadhar et al., in order to avoid utilizing bad dies and make sure that each channel meets a minimum threshold of good dies for proper operation.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are the subject of a first action non-final.
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132